Citation Nr: 1041489	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-21 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating for in excess of 
10 percent for right knee disability.  

2.  Entitlement to an initial compensable rating for left ankle 
disability.

3.  Entitlement to an initial disability rating in excess of 20 
percent for type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to June 2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The Veteran initiated an appeal with respect to 
other matters but in response to the Statement of the Case, he 
limited his appeal to the issues identified above. 


REMAND

The Veteran was afforded VA examinations in August and June 2006 
to determine whether his right knee, left ankle and diabetes were 
related to service.  There has been no examination to determine 
the level of severity of these service-connected disabilities 
since that time.  Moreover, the Veteran asserted in May 2009 that 
his disabilities have worsened and are more disabling than 
reflected by the current ratings.  Therefore, the Board has 
determined that he should be afforded additional VA examinations 
to determine the current degree of severity of the disabilities 
at issue.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy of 
any outstanding records pertaining to 
treatment or evaluation of the Veteran's 
claimed disabilities since his discharge 
from service.

2.  Then, the Veteran should be afforded 
examinations by an examiner or examiners 
with sufficient expertise to determine the 
current nature and severity of his right 
knee and left ankle disabilities and 
diabetes mellitus.  The claims folders must 
be made available to and reviewed by the 
examiner(s).  The RO or the AMC should 
ensure that all information required for 
rating purposes is provided by the 
examiner(s), to include opinions regarding 
the effects of the Veteran's disabilities 
on his ability to work. 

3.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued to the Veteran and his 
representative.  The requisite period of 
time for a response should be afforded.  
Thereafter, the case should be returned to 
the Board for further appellate action, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


